                Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 1 of 8



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar. No. 269109)
 2   kspelman@jenner.com
     633 West Fifth Street, Suite 3600
 3
     Los Angeles, California 90071
 4   Telephone:    213 239-5100
     Facsimile:    213 239-5199
 5

 6   JENNER & BLOCK LLP
     Debbie L. Berman (pro hac vice)
 7
     dberman@jenner.com
 8   Wade A. Thomson (pro hac vice)
     wthomson@jenner.com
 9   353 North Clark Street
     Chicago, Illinois 60654
10   Telephone:     312 222-9350
11   Facsimile:     312 527-0484

12   Attorneys for Defendant
     PeopleConnect, Inc.
13

14                                 UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                      SAN FRANCISCO DIVISION
17

18   MEREDITH CALLAHAN AND LAWRENCE                 Case No. 3:20-cv-09203-EMC
     GEOFFREY ABRAHAM, on behalf of themselves
19
     and all others similarly situated,
20                                                  DEFENDANT’S NOTICE OF MOTION AND
                                Plaintiffs,         MOTION TO STAY DISCOVERY PENDING
21                                                  RESOLUTION OF PEOPLECONNECT,
           v.                                       INC.’S MOTION TO DISMISS
22
     PEOPLECONNECT, INC., a Delaware
                                                    Complaint Filed: December 18, 2020
23   Corporation; PEOPLECONNECT INC., a
     California Corporation; CLASSMATES MEDIA
24                                                  Hearing Date: April 29, 2021
     CORPORATION, a Delaware Corporation; and
                                                    Hearing Time: 1:30 p.m.
     DOES 1 through 50, inclusive,
25                                                  Judge: Hon. Edward M. Chen
                                Defendants.         Courtroom: 5
26

27

28

                       DEFENDANT’S MOTION TO STAY DISCOVERY– 3:20-CV-09203-EMC
              Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 2 of 8



 1          TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that, on April 29, 2021 at 1:30 p.m., or as soon thereafter as the Court is

 3   available, in Courtroom 5 of the federal courthouse located at 450 Golden Gate Avenue, San Francisco,

 4   CA 94102, Defendant PeopleConnect, Inc. (“PeopleConnect”) will and hereby does move the Court stay

 5   discovery pending resolution of Defendant’s Motion to Dismiss.

 6          PeopleConnect’s motion is based on this Notice of Motion and Motion, the following Memorandum

 7   of Points and Authorities, the concurrently-filed Motion to Dismiss, Request for Judicial Notice and

 8   exhibits attached thereto, any additional briefing on this subject, and any evidence and arguments that will

 9   be presented to the Court at the hearing on this matter.
10

11   Dated: March 19, 2021                            JENNER & BLOCK LLP

12

13
                                                      By: /s/ Kate T. Spelman   .
14                                                    Kate T. Spelman
                                                      Debbie L. Berman
15                                                    Wade A. Thomson
16                                                    Attorneys for Defendant
                                                      PeopleConnect, Inc.
17

18
                                      STATEMENT OF ISSUE TO BE DECIDED
19
            Whether discovery should be stayed in this matter until the Court has an opportunity to resolve
20
     PeopleConnect’s Motion to Dismiss.
21

22

23

24

25

26

27

28                                                         2
                         DEFENDANT’S MOTION TO STAY DISCOVERY – 3:20-cv-09203-EMC
              Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 3 of 8



 1          Defendant PeopleConnect, Inc. (“PeopleConnect”) respectfully requests that the Court stay

 2   discovery in this matter until the Court’s ruling on PeopleConnect’s pending motion to dismiss. Counsel

 3   for Plaintiffs have informed Defendant that they oppose the request for relief in this motion.

 4          A stay of discovery pending resolution of Defendant’s motion to dismiss is appropriate because the

 5   motion to dismiss raises important threshold issues of constitutional and statutory immunity that would

 6   dispose of the entire case. Indeed, it is almost certain to be dispositive of the entire case, as Judge Beeler

 7   recently dismissed a virtually identical lawsuit bringing the same claims, regarding the same conduct, filed

 8   by these same Plaintiffs against Ancestry.com based on the defendant’s immunity from suit under Section

 9   230 of the Communications Decency Act (“CDA”). See Callahan v. Ancestry.com, No. 20-CV-8437, 2021
10   WL 783524 (N.D. Cal. Mar. 1, 2021). The cases are so similar that if (and when) that decision becomes

11   final in the coming weeks, Plaintiffs likely will be estopped from disputing that Section 230 bars their

12   claims here. Defendant raises the same immunity argument in their pending motion to dismiss and,

13   crucially, the benefits of such immunity would be significantly diminished if Defendant were compelled

14   to engage in discovery before their motion is decided.

15          But that is not all. Defendant raises four entirely dispositive issues, including that Plaintiffs agreed

16   to arbitrate their claims, Defendant is entitled to CDA immunity, Defendant is entitled to First Amendment

17   immunity, and Plaintiffs’ claims are barred as by the California anti-SLAPP statute, any one of which if

18   accepted by the Court would be sufficient to warrant dismissal of Plaintiffs’ complaint in its entirety. So

19   there clearly is a “potential” for Defendant’s motion to dispose of this entire matter. Moreover, the motion

20   to dismiss can be resolved without the expense and burden of discovery. For these reasons, this Court
21   should stay discovery pending resolution of Defendant’s motion to dismiss.

22                                                BACKGROUND
23          The full background of this action is set forth in PeopleConnect’s pending motion to dismiss. See

24   ECF No. 26 (“MTD”). Plaintiffs Meredith Callahan and Lawrence Geoffrey Abraham (“Plaintiffs”), in

25   pursuit of a putative class action, filed a Complaint asserting four causes of action against PeopleConnect,

26   Inc. stemming from the operation of Classmates.com, a large online library of digitized yearbooks. Class

27   Action Complaint ¶¶ 73–96, ECF No. 2 (“Compl.”). The causes of action include: (1) violation of

28
                                                            3
                         DEFENDANT’S MOTION TO STAY DISCOVERY – 3:20-cv-09023-EMC
               Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 4 of 8



 1   California’s Right of Publicity Statute, Cal. Civ. Code § 3344; (2) violation of the California Unfair

 2   Competition Law, Cal. Bus. & Prof. Code § 17200 et. seq. (“UCL”); (3) intrusion upon seclusion; and (4)

 3   unjust enrichment. Compl. ¶¶ 73–96.

 4           Defendant has moved to dismiss that complaint on four grounds, any one of which would be

 5   sufficient to resolve the entire matter. First, because Plaintiffs agreed to litigate their disputes with

 6   Defendant in arbitration, rather than in federal court litigation. Second, because Section 230 of the

 7   Communications Decency Act makes Defendant immune from all of Plaintiffs’ claims. Third, because the

 8   First Amendment also makes Defendant immune from suit. Fourth, because Plaintiffs’ complaint is a

 9   SLAPP, dismissible under California law. Defendant also has argued that three of Plaintiffs’ four claims
10   are preempted by Section 301 of the Copyright Act and that Plaintiffs have failed to plausibly allege a

11   viable theory for relief as to all four of their claims.

12           Defendant is now seeking an order staying discovery until this Court has had opportunity to resolve

13   their motion to dismiss. They are doing so because it would be needlessly burdensome to require discovery

14   while Defendant’s strong legal arguments are pending before the Court.

15                                                    ARGUMENT
16           “Courts in this district have applied a two-pronged test to determine whether discovery should be

17   stayed pending resolution of a dispositive motion.” In re Nexus 6p Prod. Liab. Litig., No. 17-CV-02185-

18   BLF, 2017 WL 3581188, at *1 (N.D. Cal. Aug. 18, 2017). “First, a pending motion must be potentially

19   dispositive of the entire case, or at least dispositive on the issue at which discovery is directed.” Id. (citing

20   Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 220 F.R.D. 349, 352 (N.D. Cal. 2003)).
21   “Second, the court must determine whether the pending motion can be decided absent discovery.” Id.

22   (citing Pac. Lumber Co., 220 F.R.D. at 352.) Both prongs are met here.

23           First, the motion to dismiss “has the potential to be dispositive.” Cellwitch, Inc. v. Tile, Inc., No.

24   4:19-CV-01315, 2019 WL 5394848, at *2 (N.D. Cal. Oct. 22, 2019) (granting discovery stay where “every

25   claim in [the] complaint would be subject to dismissal” if motion to dismiss were granted); see also In re

26   Nexus 6p Prod. Liab. Litig., 2017 WL 3581188, at *2 (granting discovery stay where a “motion to dismiss

27   present[ed] strong arguments for dismissal” on one defendant’s set of claims). Defendant has moved to

28
                                                                4
                          DEFENDANT’S MOTION TO STAY DISCOVERY – 3:20-cv-09023-EMC
              Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 5 of 8



 1   dismiss based on a range of arguments, any one of which would be dispositive of the entire case—namely,

 2   that Plaintiffs have entered into a binding agreement to arbitrate their claims against Defendant, that

 3   Section 230 of the Communications Decency Act and the First Amendment bar Plaintiffs’ claims, and that

 4   Plaintiffs’ lawsuit amounts to an unlawful SLAPP suit prohibited by California law. Defendant’s additional

 5   arguments—that three of Plaintiffs’ four claims are preempted by the Copyright Act and that Plaintiffs

 6   have failed to plausibly allege any cause of action—also would be case dispositive should Defendant

 7   prevail. Significantly, Judge Beeler recently dismissed a virtually identical suit involving the same

 8   Plaintiffs, represented by the same legal counsel, bringing the same causes of action, regarding the same

 9   yearbooks. See Callahan, 2021 WL 783524. Thus, to the extent this Court is required to “take a
10   ‘preliminary peek’ at the merits of the pending dispositive motion to assess whether a stay is warranted[,]”

11   there clearly is a significant “potential[]” that Defendant’s motion could resolve the entire matter. In re

12   Nexus 6p Prod. Liab. Litig., 2017 WL 3581188, at *1 (citation omitted).

13          In particular, Judge Beeler found that Plaintiffs’ claims were not actionable because the defendants

14   in that case had immunity under Section 230 of the Communications Decency Act. The fact that Judge

15   Beeler’s decision rests on a finding of immunity is significant because it is especially appropriate to stay

16   discovery where, as here, a defendant’s dispositive motion raises issues of immunity. See Tradebay, LLC

17   v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011) (“Common situations in which a court may determine

18   that staying discovery pending a ruling on a dispositive motion occur when dispositive motions raise issues

19   of jurisdiction, venue, or immunity.”). It has long been recognized that immunity from suit is meant to

20   immunize defendants not just from a potentially adverse judgment, but from the burdens of litigation
21   entirely. See, e.g., Dyroff v. Ultimate Software Grp., Inc., No. 17-CV-05359-LB, 2017 WL 5665670, at

22   *11 (N.D. Cal. Nov. 26, 2017), aff'd, 934 F.3d 1093 (9th Cir. 2019) (“[S]ection 230 must be interpreted to

23   protect websites not merely from ultimate liability, but from having to fight costly and protracted legal

24   battles.”) (quoting Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157,

25   1175 (9th Cir. 2008)). Permitting discovery before a court rules on immunity contravenes this long-

26   established principle.

27

28
                                                           5
                         DEFENDANT’S MOTION TO STAY DISCOVERY – 3:20-cv-09023-EMC
               Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 6 of 8



 1           This principle is even more potent where, as in this case, a defendant raises a First Amendment

 2   defense. The First Amendment has been accepted as a basis to “immunize[]” defendants from

 3   “misappropriation claims.” New Kids On The Block v. News Am. Pub., Inc., 745 F. Supp. 1540, 1547 (C.D.

 4   Cal. 1990), aff’d, 971 F.2d 302 (9th Cir. 1992). This reflects the chilling effect inherent in any cause of

 5   action that seeks to impose liability for constitutionally protected speech. See, e.g., Reno v. Am. C.L. Union,

 6   521 U.S. 844, 871–72, (1997) (“[T]he CDA is a content-based regulation of speech. The vagueness of such

 7   a regulation raises special First Amendment concerns because of its obvious chilling effect on free

 8   speech.”); Occupy Fresno v. Cnty. of Fresno, 835 F. Supp. 2d 849, 870–71 (E.D. Cal. 2011) (reasoning

 9   “[t]he chilling effect that both sections could have on speech is considerable” in evaluating “the public
10   interest factor” in a constitutional challenge to ordinances prohibiting gathering and a “handbill ban”).

11   Such a chilling effect is achieved any time the exercise of constitutionally protected triggers the burdens

12   and intrusions inherent in discovery.1
13           Moreover, courts also often stay discovery pending resolution of motions to compel arbitration.

14   See, e.g., Stiener v. Apple Comput., Inc., No. C 07-4486 SBA, 2007 WL 4219388, at *1 (N.D. Cal. Nov.

15   29, 2007) (collecting cases); see also Arik v. Meyers, No. 2:19-CV-01908-JAD-NJK, 2020 WL 515843, at

16   *1, *3 (D. Nev. Jan. 31, 2020). This practice reflects that “[i]f a dispute is arbitrable, responsibility for the

17   conduct of discovery lies with the arbitrators” and it follows that “a short stay of the initial scheduling

18   obligations and discovery pending the determination of the motion to compel arbitration is therefore

19   prudent.” Stiener, 2007 WL 4219388, at *1 (citation omitted). So the fact that Defendant is arguing that

20   Plaintiffs’ agreed to arbitrate provides yet another reason for why it would be “prudent” to stay discovery
21   in this matter until the motion to dismiss is resolved. Id.

22
     1
       It is for this reason that California law provides for an automatic stay of discovery when an anti-SLAPP
23
     motion is filed. Cal. Civ. Proc. Code § 425.16(g); see id. § 425.16(a) (noting that “it is in the public interest
24   to encourage continued participation in matters of public significance, and that this participation should
     not be chilled through abuse of the judicial process”). While that rule does not extend to federal court under
25   Erie principles, “[t]he conflict . . . is lessened” when, as in this case, “an anti-SLAPP motion challenges
     the legal sufficiency of Plaintiffs’ claims (rather than the factual basis for the claims), and is thus in the
26   nature of a Rule 12(b)(6) motion to dismiss.” Mireskandari v. Daily Mail & Gen. Tr. PLC, No. CV 12-
27   02943 MMM (FFMx), 2013 WL 12129944, at *3 (C.D. Cal. Jan. 14, 2013) (collecting cases). Defendant’s
     anti-SLAPP argument challenges “the legal sufficiency of Plaintiffs’ claims” and thus this Court “retains
28   the inherent discretion to stay proceedings in view of the purposes of the anti-SLAPP statute.” See id.
                                                             6
                         DEFENDANT’S MOTION TO STAY DISCOVERY – 3:20-cv-09023-EMC
              Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 7 of 8



 1          Second, this Court can rule on Defendant’s motion to dismiss without discovery. See Cellwitch,

 2   2019 WL 5394848, at *2 (holding the defendant “met its burden under the second prong” when “the Court

 3   only need[ed] to look at the pleadings in order to issue a decision about its motion to dismiss” and that “no

 4   other discovery is needed for the resolution of” the motion to dismiss); see also Jarvis v. Regan, 833 F.2d

 5   149, 155 (9th Cir. 1987) (“Discovery is only appropriate where there are factual issues raised by a Rule

 6   12(b) motion.”) Indeed, four of Defendant’s arguments are that as a matter of law they cannot be sued at

 7   all, regardless of what any discovery would show: (1) due to immunity under Section 230 of the

 8   Communications Decency Act; (2) due to immunity under the First Amendment; (3) because Plaintiffs’

 9   complaint is an unlawful SLAPP under California law; and (4) because Plaintiffs have entered into an
10   arbitration agreement with Defendant.2

11          Finally, the equities favor staying discovery. “The Ninth Circuit has explained that a stay of

12   discovery is consistent with the purpose of a Rule 12(b)(6) motion to dismiss, which is ‘to enable

13   defendants to challenge the legal sufficiency of complaints without subjecting themselves to discovery.’”

14   Braun v. Yahoo, No. 17-CV-06294-SVK, 2018 WL 10809622, at *2 (N.D. Cal. Mar. 28, 2018) (quoting

15   Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987)). “‘It is sounder practice to

16   determine whether there is any reasonable likelihood that plaintiffs can construct a claim before forcing

17   the parties to undergo the expense of discovery.’” Id. (quoting Rutman Wine Co., 829 F.2d at 738). Given

18   the pending motion to dismiss is potentially dispositive of the entire case and can be decided without

19   discovery, allowing the parties to engage in discovery before the motion is decided would be costly and

20   inefficient. See Cellwitch, Inc., 2019 WL 5394848, at *2 (“In the interest of judicial efficiency and
21   conserving the Court’s resources, the Court finds that [the defendant] has met its burden to stay discovery

22

23   2
       Because courts addressing motions to compel arbitration may look beyond the four corners of a complaint
24   to resolve the issue of arbitrability they will on occasion permit parties opposing a motion to compel to
     conduct limited discovery on arbitrability issues. E.g., Hamby v. Power Toyota Irvine, 798 F. Supp. 2d
25   1163, 1164 (S.D. Cal. 2011). But where such discovery is allowed, courts nonetheless grant partial stays
     of discovery on unrelated issues. E.g., Mahamedi IP L., LLP v. Paradice & Li, LLP, No. 5:16-CV-02805-
26   EJD, 2017 WL 2727874, at *2 (N.D. Cal. Feb. 14, 2017) (granting a motion to stay discovery in part
27   pending resolution of a motion to compel arbitration). That would not be appropriate here, however, as all
     relevant discovery regarding the arbitrability issue, which turns entirely upon the conduct of Plaintiffs’
28   counsel, already is in Plaintiffs’ possession.
                                                           7
                         DEFENDANT’S MOTION TO STAY DISCOVERY – 3:20-cv-09023-EMC
              Case 3:20-cv-09203-EMC Document 28 Filed 03/19/21 Page 8 of 8



 1   pending a decision on the upcoming motion to dismiss.”). Any discovery engaged in before the resolution

 2   of a motion to dismiss would become moot if this Court grants the motion in its entirety. Furthermore,

 3   Plaintiffs will suffer no harm in waiting until the resolution of the motion to dismiss to begin conducting

 4   discovery. See Cellwitch, Inc., 2019 WL 5394848, at *2.

 5                                               CONCLUSION
 6          For the foregoing reasons, this Court should grant PeopleConnect’s motion to stay discovery.

 7

 8                                                                JENNER & BLOCK LLP
     Dated: March 19, 2021
 9                                                            By: /s/ Kate T. Spelman
                                                                 Kate T. Spelman
10
                                                                 Debbie L. Berman
11                                                               Wade A. Thomson

12                                                                Attorneys for Defendant
                                                                  PeopleConnect, Inc.
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          8
                        DEFENDANT’S MOTION TO STAY DISCOVERY – 3:20-cv-09023-EMC
